Case 1:19-cv-00434-CFC-CJB Document 195 Filed 06/29/20 Page 1 of 2 PageID #: 10005




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

   PHARMACYCLICS LLC, and JANSSEN                     )
   BIOTECH, INC.,                                     )
                                                      )
                  Plaintiffs,                         ) C.A. No. 18-192-CFC-CJB
                                                      ) (consolidated)
           v.                                         )
                                                      )
   CIPLA LIMITED, et al.                              )
                                                      )
                  Defendants.                         )
                                                      )
   PHARMACYCLICS LLC and                              )
   JANSSEN BIOTECH, INC.,                             )
                                                      )
                          Plaintiffs,                 )
                                                      )
                  v.                                  ) C.A. No. 19-434–CFC-CJB
                                                      )
   ALVOGEN PINE BROOK LLC and                         )
   NATCO PHARMA LTD.,                                 )
                                                      )
                          Defendants.                 )

                          STIPULATION FOR EXTENSION OF TIME

         IT IS HEREBY STIPULATED AND AGREED by the undersigned counsel for Plaintiffs

  Pharmacyclics LLC and Janssen Biotech, Inc. and Defendants Zydus Worldwide DMCC, Cadila

  Healthcare Limited, Sandoz Inc., Lek Pharmaceuticals d.d., Alvogen Pine Brook LLC and Natco

  Pharma Ltd., subject to the approval of the Court, that the time for the parties to serve their reply

  expert reports shall be extended to July 3, 2020.
Case 1:19-cv-00434-CFC-CJB Document 195 Filed 06/29/20 Page 2 of 2 PageID #: 10006




   MORRIS, NICHOLS, ARSHT & TUNNEL LLP              POTTER ANDERSON & CORROON LLP

   By: /s/ Jeremy A. Tigan                          By: /s/ Bindu A. Palapura
       Jack Blumenfeld (#1014)                         David E. Moore (#3983)
       Jeremy A. Tigan (#5239)                         Bindu A. Palapura (#5370)
       1201 North Market Street                        Stephanie E. O’Byrne (#4446)
       P. O. Box 1347                                  Hercules Plaza, 6th Floor
       Wilmington, DE 19899                            1313 N. Market Street
       Tel: (302) 658-9200                             Wilmington, DE 19801
       jblumenfeld@mnat.com                            Tel: (302) 984-6000
       jtigan@mnat.com                                 dmoore@potteranderson.com
                                                       bpalapura@potteranderson.com
   Attorneys for Plaintiffs Pharmacyclics LLC          sobyrne@potteranderson.com
   and Janssen Biotech, Inc.
                                                    Attorneys for Defendants Zydus Worldwide
                                                    DMCC and Cadila Healthcare Limited



   HEYMAN ENERIO GATTUSO & HIRZEL LLP               YOUNG CONAWAY STARGATT & TAYLOR, LLP


   By: /s/ Dominick T. Gattuso                      By: /s/ James L. Higgins
       Dominick T. Gattuso (#3630)                      Melanie K. Sharp (#2501)
       300 Delaware Avenue, Suite 200                   James L. Higgins (#5021)
       Wilmington, DE 19801                             1000 North King Street
       Tel: (302) 472-7300                              Wilmington, DE 19801
       dgattuso@hegh.law                                Tel: (302) 571-6600
                                                        msharp@ycst.com
   Attorneys for Sandoz Inc. and Lek                    jhiggins@ycst.com
   Pharmaceuticals d.d.
                                                    Attorneys for Defendants Alvogen Pine Brook
                                                    LLC and Natco Pharma Ltd.
   Dated: June 29, 2020
   6779765 / 44926




          IT IS SO ORDERED this ___ day of _________________, 2020.


                                                     _________________________________
                                                                 U.S.D.J.




                                                2
